Citation Nr: 1537527	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware that denied a claim to reopen a claim for service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.  A January 2013 rating decision reconsidered the August 2012 denial and continued that denial.  A February 2013 rating decision considered treatment records which were not considered in the previous January 2013 rating decision, reopened the claim based on those new treatment records but denied the claim on the basis that drug and alcohol abuse is not a disability under VA law.  

In July 2015 the Veteran testified during a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2011 rating decision denied a claim for service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the June 2011 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision that denied a claim for service connection for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD.  38 U.S.C.A. § 1131, 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted.

New and Material Evidence

The Board recognizes that the RO reopened and addressed the matter of service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD on the merits since the last rating decision.  Irrespective of the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett, Jackson, Winters, supra.

The Veteran submitted a claim to reopen a claim for service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol in July 2010.  A June 2011 rating decision denied the claim on the basis of a new July 2010 law that relaxed the evidentiary standard for establishing in-service stressors in claims for PTSD.  The Veteran did not timely appeal the June 2011 rating decision, and no new and material evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2015).  Service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD, may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The evidence added to the claims file since the last final denial includes Board hearing testimony in which the Veteran reported that he had symptoms of depression that began in service and have continued since service.  The previous rating decision acknowledged that the Veteran has a current diagnosis of depression, but determined there was no evidence to show a relationship to service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD, is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD, is reopened.  To that extent only, the claim is allowed.


REMAND

The Veteran has contended that service connection is warranted for an acquired psychiatric disorder, to include passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), depression, polysubstance abuse of heroin, morphine, narcotics and alcohol, now claimed as just PTSD, based on in-service events.  At the July 2015 Board hearing, the Veteran testified that when he was at McGuire Air Force Base waiting to go to Vietnam, President Nixon declared that no more troops were to be sent to Vietnam so the Veteran was diverted to Germany.  He stated that once he arrived in Europe, along with several other troops, there was no room or need for any more troops at the various bases they stopped at.  According to the Veteran this sense of not being wanted, being in a foreign country that was hostile to Americans and being assigned to a barracks where there were race riots caused him to be depressed and disillusioned.  The Veteran testified that he felt like the rug had been pulled out from under him when he got diverted to Germany.  He also stated that the treatment and conditions there made him feel like a piece of trash and lowered his self-esteem, and the feeling of depression never left him.  

As the Veteran has provided competent evidence of symptoms of depression in service that have continued since service, and has a current diagnosis of depression, upon remand, the Veteran should be scheduled for a VA psychological examination to determine whether he has a current psychiatric disorder that is related to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records pertinent to the claim on appeal.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder including passive aggressive personality, dysthymic disorder, posttraumatic stress disorder (PTSD), and depression.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

After examining the Veteran and reviewing the relevant evidence in the Veteran's claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that he has an acquired psychiatric disorder that had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


